By the Court, Hogeboom, J.
The contract sued on is not of itself and on its face necessarily illegal and void. In such case the legal presumption is in favor of its validity. But it is only a presumption, and not a conclusive inference. On its face the contract is ambiguous. It may cover a legal or an illegal consideration. It is susceptible of either construction.
In such case parol evidence is admissible to determine the intentions of the parties, as to the nature and character of the services to be rendered. This does not violate the rule that a written instrument cannot be contradicted by parol. The object of the evidence is not to contradict the instrument, but to apply it to "the objects intended. The evidence is of a suppletory character, and is always admissible. The circumstances and situation of the parties, so far as they bear upon the effect of the contract, may always be proved, to give it application and effect. i There probably never was a written instrument in the world which did not require some extrinsic evidence to give it application. (Phelps v. Bostwick, 22 Barb. 314, 317. Cole v. Wendel, 8 John. 116. Waldron v. Willard, 17 N. Y. Rep. 468. Davison v. Seymour, 1 *537Bosw. 94. Perkins v. Goodman, 21 Barb. 218. Sheldon v. Peck, 13 id. 317. Agawam Bank v. Strever, 18 N. Y. Rep. 508. 2 Parsons on Contracts, 2d ed. 76.)
Parol evidence was therefore admissible to show what services the parties intended should he performed in obtaining the grant from the legislature. This may he shown in a variety of ways; and among others, 1. By the declarations and admissions of the parties. 2. By their acts and proceedings under the contract, giving it a practical construction.
That the defendants’ testator is dead, furnishes no sound reason for not taking evidence of the intent of the other party—the plaintiff—who is the claimant and prosecutor, which would he conclusive or at least operative against him. His declarations were therefore admissible.
A contract for procuring papers, for furnishing information or memoranda, for producing evidence, for making arguments, before the legislature or a committee of that body, in regard to matters of legislative cognizance properly before them, is legal and valid. (Sedgwick v. Stanton, 14 N. Y. Rep. 289. Jenkins v. Hooker, 19 Barb. 435.)
A contract for lobby services, for personal influence, for mere importunities to members of the legislature, or other official body, for bribery or corruption, or for seducing or influencing them by any other arguments, persuasions or inducements than such as directly and legitimately bear upon the merits of the pending application, is illegal and against public policy and void. (Sedgwick v. Stanton, 14 N. Y. Rep. 289. Harris v. Roof, 10 Barb. 493. Gray v. Hook, 4 Comst. 456. Marshall v. Balt, and Ohio R. R. Co., 16 How. (U. S.) Rep. 314, 334. Davison v. Seymour, 1 Bosw. 89, 94. Fuller v. Duane, 18 Pick. 481.)
The referee has found, upon sufficient evidence, that the contract in question was illegal and void. His finding that upon its face it is so, may not he correct, unless taken in connection with the evidence which gives it point and application. But his finding that it originated in a corrupt purpose, and *538had an illegal object, is borne out by the evidence; at least sufficiently so to prevent its being set aside for that reason.
[Albany General Term,
March 4, 1861.
The services in question were intended to be and were rendered under this contract, and therefore compensation for them is not recoverable in this action. The contract is one and entire; it cannot be partly legal and partly illegal. The illegality penetrates and corrupts the whole contract, and vitiates it altogether. This is a necessary consequence of the unity and entirety of the contract. (Brown v. Treat, 1 Hill, 225. Suydam v. Smith, 7 id. 182. Miller v. Scherder, 2 Comst. 262. Lambert v. Snow, 17 How. 517. McGovern v. Payn, 32 Barb. 91.)
Eor can the plaintiff, I think, under the evidence and in the aspect which the case presents, recover under the quantum meruit, for such of the services rendered as were lawful in their character and not against public policy; for 1. There is no distinct evidence of their value; they have not been in any way appraised. They were not sought to be recovered under a quantum meruit. 2. They have not been in any way separated or disconnected from the illegal services. They were all performed together, or in common. The referee declares his inability to discriminate between them. 3. They were not in fact capable of such severance or disconnection. They were blended together. They were sometimes parcel of the same act. They probably sprang from the same vicious fountain. There' is no means of disentangling them. (Rose v. Truax, 21 Barb. 361.)
As my opinion is adverse to the plaintiff upon the merits of the case, it is unnecessary to examine the question whether the non-joinder of Machín with Brown as a co-plaintiff, presented a valid objection to the plaintiff’s recovery.
The judgment entered upon the report of the referee should be affirmed.
Gould, Hogeboom and Peckham, Justices.]